16‐705 
United States, ex rel. Hayes v. Allstate Ins. Co.        
                                               

                       UNITED STATES COURT OF APPEALS 

                                 FOR THE SECOND CIRCUIT 

                                     _______________ 

                               August Term, 2016 
                                                   
               (Argued: March 2, 2017               Decided: April 4, 2017) 
                                                   
                                Docket No. 16‐705 
                                             
                                 _______________ 
                                                   
               UNITED STATES OF AMERICA, EX REL. J. MICHAEL HAYES, 
                                                   
                                Plaintiff‐Appellant, 
 
                                            – v. – 
 
          ALLSTATE INSURANCE COMPANY, DAIMLER CHRYSLER INSURANCE COMPANY, 
    ERIE INSURANCE COMPANY OF NEW YORK, ERIE INSURANCE EXCHANGE, INC., ERIE 
       INDEMNITY COMPANY, FARMERS INSURANCE EXCHANGE, TRUCK INSURANCE 
      EXCHANGE, FIRE INSURANCE EXCHANGE, FOREMOST INSURANCE GROUP, GEICO, 
     INSURANCE, GMAC INSURANCE, KEMPER INDEPENDENCE INSURANCE COMPANY, 
        LIBERTY MUTUAL INSURANCE COMPANY, LIBERTY MUTUAL GROUP, LIBERTY 
        MUTUAL HOLDING COMPANY, INC., METROPOLITAN GROUP PROPERTY AND 
       CASUALTY INSURANCE COMPANY, METROPOLITAN PROPERTY AND CASUALTY 
          INSURANCE COMPANY, NATIONWIDE GENERAL INSURANCE COMPANY, 
        NATIONWIDE FINANCIAL SERVICES INCORPORATED, NATIONWIDE MUTUAL 
    INSURANCE COMPANY, NEW YORK CENTRAL MUTUAL FIRE INSURANCE COMPANY, 
     PREFERRED MUTUAL INSURANCE COMPANY, PROGRESSIVE INSURANCE COMPANY, 
                                                                                 



      THE PROGRESSIVE CORPORATION, INC., REPUBLIC ‐ FRANKLIN INSURANCE 
    COMPANY, UTICA MUTUAL INSURANCE COMPANY, GRAPHICS ARTS MUTUAL 
 INSURANCE COMPANY, UTICA NATIONAL INSURANCE COMPANY OF TEXAS, UTICA 
      NATIONAL INSURANCE COMPANY OF OHIO, UTICA NATIONAL ASSURANCE 
COMPANY, UTICA LLOYD’S OF TEXAS, UTICA SPECIALTY RISK INSURANCE COMPANY, 
FOUNDERS INSURANCE COMPANY, FOUNDERS INSURANCE COMPANY OF MICHIGAN, 
      UTICA NATIONAL INSURANCE GROUP, STATE FARM MUTUAL AUTOMOBILE 
 INSURANCE COMPANY, HARTFORD FINANCIAL SERVICES GROUP, INC., TRAVELERS 
         INSURANCE GROUP HOLDING, INC., TRAVELERS PROPERTY CASUALTY 
CORPORATION, THE TRAVELERS COMPANIES, INC., ZURICH NORTH AMERICA, FEDEX 
  CORPORATION, FEDEX EXPRESS, FEDEX GROUND, FEDEX FREIGHT, FEDEX OFFICE, 
      FEDEX CUSTOM CRITICAL, FEDEX TRADE NETWORKS, FEDEX SUPPLY CHAIN 
   SOLUTIONS, FEDEX SERVICES, J.B. HUNT TRANSPORT SERVICES, INCORPORATED,        
            U‐HAUL INTERNATIONAL, and THE ERIE INSURANCE COMPANY, 
                                             
                               Defendants‐Appellees, 
                                          
         ALLSTATE CORPORATION, CASTLEPOINT NATIONAL INSURANCE COMPANY, 
  SPECIALTY UNDERWRITERS ALLIANCE, INC., TOWER GROUP COMPANIES, MAIDEN 
 HOLDING LTD, KEMPER CORPORATION, MEDICAL LIABILITY MUTUAL INSURANCE 
        COMPANY, NATIONWIDE CORPORATION, NEW YORK STATE INSURANCE 
  RECIPROCAL, THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, PRUDENTIAL 
  FINANCIAL, INC., HEARTLAND EXPRESS, INCORPORATED, NATIONWIDE, FARMERS 
   INSURANCE GROUP COMPANIES, FARMERS UNDERWRITERS ASSOCIATION, AIG, 
  BERKSHIRE HATHAWAY INC., NATIONWIDE MUTUAL INSURANCE INTERCOMPANY 
  POOL, NATIONWIDE, ZURICH FINANCIAL SERVICES AG, and ZURICH INSURANCE 
                                    GROUP AG, 
                                          
                                    Defendants. 
                                 _______________ 
        
B e f o r e: 
        
              KATZMANN, Chief Judge, POOLER and LYNCH, Circuit Judges. 
                                          

       
                                       2
                                                                                     



                              _______________ 
     
           Relator J. Michael Hayes brought this qui tam action under the False 
    Claims Act (“FCA”), 31 U.S.C. § 3729 et seq., against numerous insurance 
    and trucking companies. The United States District Court for the Western 
    District of New York (Skretny, J.) dismissed the action with prejudice as to 
    Hayes as a sanction under Federal Rule of Civil Procedure 11. On appeal, 
    Hayes primarily challenges the imposition of the sanction of dismissal. 
    Several of the defendants urge us to affirm the district court’s judgment on 
    the alternative ground that the district court lacked subject matter 
    jurisdiction over Hayes’s FCA claims, which according to these defendants 
    did not satisfy the statute’s first‐to‐file rule. We join the D.C. Circuit in 
    holding that the FCA’s first‐to‐file rule is not jurisdictional. Accordingly, 
    we need not consider the defendants’ arguments on that issue. For the 
    reasons stated herein and in the accompanying summary order discussing 
    the district court’s imposition of the sanction of dismissal, the judgment of 
    the district court is AFFIRMED.  
                                _______________ 

          J. MICHAEL HAYES (Peter M. Jasen, Buffalo, NY, on the brief), for 
                Plaintiff‐Appellant. 
           
          JOHN W. CAMPBELL, Federal Express Corporation, Memphis, TN, for 
                Defendants‐Appellees FedEx Corporation, Federal Express 
                Corporation, FedEx Ground Package System Inc., FedEx 
                Freight Corporation, FedEx Office and Print Services, Inc., 
                FedEx Custom Critical, Inc., FedEx Trade Networks Inc., 
                FedEx Supply Chain Systems, Inc., and FedEx Corporate 
                Services, Inc. 
 
          DAVID L. YOHAI (Lori L. Pines and John P. Mastando III, on the brief), 
               Weil, Gotshal & Manges LLP, New York, NY, for Defendants‐
               Appellees Farmers Insurance Exchange, Truck Insurance 
               Exchange, Fire Insurance Exchange, and Foremost Property 
               and Casualty Insurance Company. 

     
                                       3
                                                                               



         
        Bryce L. Friedman, Simpson Thatcher & Bartlett LLP, New York, 
              NY; Deborah L. Stein, Simpson Thatcher & Bartlett LLP, Los 
              Angeles, CA, for Defendants‐Appellees Travelers Insurance 
              Group Holding, Inc., Travelers Property Casualty 
              Corporation, and The Travelers Companies, Inc. 
 
        Jonathan M. Freiman, Wiggin and Dana LLP, New Haven, CT, for 
              Defendant‐Appellee Hartford Financial Services Group, Inc. 
     
        Sharon Angelino, Goldberg Segalla LLP, Buffalo, NY, for Defendants‐
             Appellees J.B. Hunt Transport Services Inc., Founders 
             Insurance Company, Founders Insurance Company of 
             Michigan, Graphic Arts Mutual Insurance Company, 
             Republic‐Franklin Insurance Company, Utica Mutual 
             Insurance Company, Utica National Insurance Company of 
             Texas, Utica National Insurance Company of Ohio, Utica 
             National Assurance Company, Utica Lloyd’s of Texas, Utica 
             Specialty Risk Insurance Company, and Utica National 
             Insurance Group. 
         
        Heath J. Szymczak, Bond, Schoeneck & King, PLLC, Buffalo, NY, for 
             Defendants‐Appellees Erie Insurance Company of New York, 
             Erie Insurance Exchange, Inc., Erie Indemnity Company, and 
             The Erie Insurance Company. 
     
        Steven M. Levy and Alan S. Gilbert, Dentons US LLP, Chicago IL; 
              Sean C. Cenawood, Dentons US LLP, New York, NY; Sharon 
              Angelino, Goldberg Segalla LLP, Buffalo, NY, for Defendants‐
              Appellees Allstate Insurance Company, Allstate Indemnity 
              Company, Kemper Independence Insurance Company, 
              Metropolitan Group Property and Casualty Insurance 
              Company, Metropolitan Property and Casualty Insurance 
              Company; and Defendants Kemper Corporation and The 
              Allstate Corporation. 

     
                                   4
                                                                             



 
    Suzanne O. Galbato, Bond, Schoeneck & King, PLLC, Syracuse, NY, 
         for Defendant‐Appellee Preferred Mutual Insurance Company. 
 
    Terrance M. Connors, Connors LLP, Buffalo, NY; Michael K. Loucks, 
          Skadden, Arps, Slate, Meagher & Flom LLP, Boston, MA, for 
          Defendants‐Appellees Progressive Insurance Company and The 
          Progressive Corporation, Inc. 
 
    Douglas W. Baruch and Anayansi Rodriquez Carbo, Fried, Frank, 
         Harris, Shriver & Jacobson LLP, Washington, D.C.; Dan David 
         Kohane, Hurwitz & Fine, P.C., Buffalo, NY, for Defendant‐
         Appellee State Farm Mutual Automobile Insurance Company. 
 
    Michael J. Willett, Gibson, McAskill & Crosby, LLP, Buffalo, NY, for 
          Defendant‐Appellee Zurich North America.  
     
    Stephen Sozio, Jones Day, Cleveland, OH; Matthew Corcoran, Jones 
          Day, Columbus, OH; Mark C. Davis, Lippes Mathias Wexler 
          Friedman LLP, Buffalo, NY, for Defendants‐Appellees 
          Nationwide General Insurance Company, Nationwide 
          Financial Services Incorporated, and Nationwide Mutual 
          Insurance Company. 
 
    Eric Dranoff, Saretsky Katz & Dranoff, LLP, New York, NY, for 
          Defendant‐Appellee New York Central Mutual Fire Insurance 
          Company. 
 
    Susan L. Swatski, Hill Wallack LLP, Princeton, NJ, for Defendant‐
          Appellee CorePointe Insurance Company f/k/a Daimler 
          Chrysler Insurance Company. 
 
    Barry I. Levy, Cheryl F. Korman, and Brian L. Bank, Rivkin Radler 
          LLP, Uniondale, NY, for Defendant‐Appellee Geico, Insurance. 
     

 
                                5
                                                                                      



            Kevin J. Fee and Amy C. Gross, Duane Morris LLP, New York, NY: 
                 Dennis R. McCoy, Barclay Damon, LLP, Buffalo, NY, for 
                 Defendants‐Appellees Liberty Mutual Insurance Company, 
                 Liberty Mutual Group, and Liberty Mutual Holding 
                 Company, Inc. 
       
            Kevin M. Hogan, Phillips Lytle LLP, Buffalo, NY, for Defendant‐
                 Appellee U‐Haul International.  
       
            _______________ 

      PER CURIAM:  

      Relator J. Michael Hayes appeals from the district court’s dismissal with 

prejudice of his False Claims Act (“FCA”) qui tam action as a sanction pursuant to 

Federal Rule of Civil Procedure 11. On appeal, Hayes argues that the 

misstatements in his complaint were not made in bad faith and did not justify the 

sanction of dismissal. He further argues that he should have been granted leave 

to amend his complaint. Although all of the defendants contend that the district 

court’s imposition of the sanction of dismissal and denial of leave to amend were 

proper, several defendants, those not affiliated with Federal Express Corporation 

(hereinafter the “non‐FedEx defendants”), additionally argue that the district 

court lacked subject matter jurisdiction over the action and consequently did not 

err by dismissing it. We address in this opinion only the non‐FedEx defendants’ 


       
                                         6
                                                                                          



challenge to the district court’s subject matter jurisdiction, and we discuss 

Hayes’s argument that the sanction of dismissal was wrongfully imposed in a 

separate summary order filed simultaneously with this opinion.  

                                   BACKGROUND 

      In this FCA qui tam action, see 31 U.S.C. § 3729 et seq., relator Hayes alleged 

that the defendant companies, which are primarily, but not exclusively, liability 

insurance companies, have been systematically and intentionally noncompliant 

with their obligations under the Medicare Secondary Payer Act to reimburse 

Medicare for certain payments made on behalf of Medicare beneficiaries. As is 

discussed more fully in the accompanying summary order, Hayes alleged that he 

had personal knowledge of each defendant’s participation in a nationwide 

scheme to defraud Medicare. The assigned magistrate judge and district court 

ultimately concluded that Hayes had no such knowledge and had acted in bad 

faith by falsely purporting to have it. As a result, the district court dismissed the 

action with prejudice as to Hayes as a sanction under Federal Rule of Civil 

Procedure 11.  

      Hayes appeals from that decision. Although all of the defendants contend 

that the district court correctly dismissed Hayes’s complaint as a sanction, the 

       
                                           7
                                                                                          



non‐FedEx defendants also advance an alternative basis for affirming the district 

court: that the district court lacked subject matter jurisdiction over Hayes’s action 

because Hayes did not satisfy the FCA’s first‐to‐file rule. The non‐FedEx 

defendants raised this argument to the district court (although they had not 

raised it before the magistrate judge), but the district court did not address it.  

                                     DISCUSSION 

      Because “every federal appellate court has a special obligation to ‘satisfy 

itself not only of its own jurisdiction, but also [of] that of the lower courts in a 

cause under review,” we will consider the non‐FedEx defendants’ contention 

that the district court lacked subject matter jurisdiction. Arnold v. Lucks, 392 F.3d 

512, 517 (2d Cir. 2004) (internal quotation marks omitted).  

                                           I. 

      As relevant to Hayes’s claim, the FCA imposes liability on any person who 

“knowingly conceals or knowingly and improperly avoids or decreases an 

obligation to pay or transmit money or property to the Government.” 31 U.S.C. 

§ 3729(a)(1)(G). “The FCA may be enforced not just through litigation brought by 

the Government itself, but also through civil qui tam actions that are filed by 

private parties, called relators, ‘in the name of the Government.’” Kellogg Brown 

       
                                            8
                                                                                          



& Root Servs., Inc. v. U.S., ex rel. Carter, 135 S. Ct. 1970, 1973 (2015) (quoting 31 

U.S.C. § 3730(b)(1)). There are, however, certain limitations on FCA qui tam 

actions. Under the so‐called “first‐to‐file rule” at issue here, “[w]hen a person 

brings an action under [the FCA], no person other than the Government may . . . 

bring a related action based on the facts underlying the pending action.” 31 

U.S.C. § 3730(b)(5). That rule prevents an individual from bringing an FCA qui 

tam action if another action invoking the same facts is already pending at the 

time the individual files suit. See Kellogg Brown & Root, 135 S. Ct. at 1974, 1978.  

      The non‐FedEx defendants argue that Hayes did not satisfy the first‐to‐file 

rule because when he filed his complaint in October 2012, a “related” action was 

already pending, coincidentally in the same district. According to the non‐FedEx 

defendants, that action alleged the same general scheme: that many of the same 

insurance companies had systematically failed to reimburse Medicare as 

required under the Medicare Secondary Payer Act. See Complaint, U.S. ex rel. 

Takemoto v. The Hartford Fin. Servs. Grp., Inc.,  157 F. Supp. 3d 273 (W.D.N.Y. 2016) 

(No. 11‐cv‐613). The Takemoto complaint was filed in July 2011, over a year before 

Hayes filed his purportedly related complaint. See id. Although the Takemoto case 

has since been dismissed, see 157 F. Supp. 3d at 276, aff’d sub nom. U.S. ex rel. 

       
                                            9
                                                                                              



Takemoto v. Nationwide Mut. Ins. Co., No. 16‐365, 2017 WL 214572, at *3 (2d Cir. 

Jan. 20, 2017), the non‐FedEx defendants contend that the existence of the 

Takemoto case at the time that Hayes filed his complaint deprived the district 

court of subject matter jurisdiction over Hayes’s action from the outset.  

       If the non‐FedEx defendants are correct that the first‐to‐file rule is 

jurisdictional, their arguments on that point are not merely an available 

alternative on which we may affirm the district court; instead, they raise an issue 

to resolve before turning to the merits of Hayes’s appeal. See Ruhrgas AG v. 

Marathon Oil Co., 526 U.S. 574, 583 (1999) (“Article III generally requires a federal 

court to satisfy itself of its jurisdiction over the subject matter before it considers 

the merits of a case.”). As a result, we consider below whether the first‐to‐file 

rule is jurisdictional.  

                                            II. 

       Several circuits have stated or assumed that the first‐to‐file rule is 

jurisdictional. See, e.g., U.S. ex rel. Carter v. Halliburton Co., 710 F.3d 171, 181 (4th 

Cir. 2013), aff’d in part, rev’d in part on other grounds sub nom. Kellogg Brown & Root, 




        
                                             10
                                                                                                



135 S. Ct. at 1979 (2015)1; U.S. ex rel. Branch Consultants v. Allstate Ins. Co., 560 F.3d 

371, 376–77 (5th Cir. 2009); Walburn v. Lockheed Martin Corp., 431 F.3d 966, 970 

(6th Cir. 2005). The D.C. Circuit, however, has reached the opposite conclusion. 

See U.S. ex rel. Heath v. AT&T, Inc., 791 F.3d 112, 120–21 (D.C. Cir. 2015). For the 

reasons articulated below, we join the D.C. Circuit in holding that the first‐to‐file 

rule is not jurisdictional and instead bears on the merits of whether a plaintiff has 

stated a claim. 

       The Supreme Court has warned against “profligate use of the term 

‘jurisdiction.’” Sebelius v. Auburn Regʹl Med. Ctr., 133 S. Ct. 817, 824 (2013). “To 

ward off” such use, the Supreme Court has “adopted a ‘readily administrable 

bright line’ for determining whether to classify a statutory limitation as 

jurisdictional.” Id. (quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 516 (2006)). 

Courts are to “inquire whether Congress has ‘clearly stated’ that the rule is 


                                                     

1 On review, the Supreme Court did not address the Fourth Circuit’s observation that 
the first‐to‐file rule was jurisdictional but focused instead on whether the first‐to‐file 
rule was satisfied in that particular case. See 135 S. Ct. at 1979. We agree with the D.C. 
Circuit’s conclusion that the Supreme Court’s discussion was “decidedly 
nonjurisdictional . . . , raising the issue after it decided a nonjurisdictional statute of 
limitations issue.” U.S. ex rel. Heath v. AT & T, Inc., 791 F.3d 112, 121 n.4 (D.C. Cir. 2015). 
As a result, we do not read the Supreme Court’s decision as implicitly affirming the 
Fourth Circuit’s observation that the first‐to‐file rule was jurisdictional.  
        
                                                        11
                                                                                          



jurisdictional; absent such a clear statement, . . . ‘courts should treat the 

restriction as nonjurisdictional in character.’” Id. (brackets omitted) (quoting 

Arbaugh, 546 U.S. at 515–16). Under this test, a “provision that ‘does not speak in 

jurisdictional terms or refer in any way to the jurisdiction of the district courts’” 

will not be considered jurisdictional. Arbaugh, 546 U.S. at 515 (quoting Zipes v. 

Trans World Airlines, Inc., 455 U.S. 385, 394 (1982)).

      The first‐to‐file rule provides that “no person other than the Government” 

may bring an FCA claim that is “related” to a claim already “pending.” 31 U.S.C. 

§ 3730(b)(5); see also Kellogg Brown & Root, 135 S. Ct. at 1974. As the D.C. Circuit 

observed, this language “speaks only to who may bring a private action and 

when,” Heath, 791 F.3d at 120, but “does not speak in jurisdictional terms or refer 

in any way to the jurisdiction of the district courts,” id. (quoting Arbaugh, 546 

U.S. at 515). This is in sharp contrast to other provisions of the FCA that do 

explicitly invoke the jurisdiction of the district courts. See, e.g., 31 U.S.C. 

§ 3730(e)(1) (“No court shall have jurisdiction over an action brought by a former 

or present member of the armed forces . . . against a member of the armed forces 

arising out of such person’s service in the armed forces.”); id. § 3730(e)(2)(A) 

(“No court shall have jurisdiction over an action brought . . . against a Member of 

       
                                            12
                                                                                              



Congress, a member of the judiciary, or a senior executive branch official if the 

action is based on evidence or information known to the Government when the 

action was brought.”). “Where Congress includes particular language in one 

section of a statute but omits it in another section of the same Act, it is generally 

presumed that Congress acts intentionally and purposely in the disparate 

inclusion or exclusion.” Kucana v. Holder, 558 U.S. 233, 249 (2010) (brackets 

omitted). Because the FCA “clearly state[s]” that other limitations on qui tam 

actions are jurisdictional, but does not “clearly state[]” that the first‐to‐file rule is 

jurisdictional, we must treat the first‐to‐file rule “as nonjurisdictional in 

character.” Auburn Regʹl Med. Ctr., 133 S. Ct. at 824 (quoting Arbaugh, 546 U.S. at 

515–16). As a result, we join the D.C. Circuit in holding that the FCA’s first‐to‐file 

rule “bears only on whether a qui tam plaintiff has properly stated a claim.” 

Heath, 791 F.3d at 121. Accordingly, a district court does not lack subject matter 

jurisdiction over an action that may be barred on the merits by the first‐to‐file 

rule. 

                                      CONCLUSION 

         For the foregoing reasons, we join the D.C. Circuit in holding that the first‐

to‐file rule of the FCA is not jurisdictional. Because we conclude in the summary 

          
                                            13
                                                                                    



order accompanying this opinion that the district court did not err by imposing 

the sanction of dismissal, we need not consider the non‐FedEx defendants’ 

argument that Hayes’s action did not satisfy the first‐to‐file rule. For these 

reasons, the judgment of the district court is AFFIRMED.  




       
                                          14